Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIRD AMENDMENT (this “Amendment”), dated as of May 7, 2007, to that certain
Credit Agreement dated as of May 11, 2005 (as heretofore amended, supplemented
or otherwise modified, the “Credit Agreement”), among BOIS D’ARC ENERGY, INC., a
Nevada corporation (“Borrower”), the banks and other financial institutions from
time to time parties thereto (the “Lenders”), THE BANK OF NOVA SCOTIA, as
administrative agent (in such capacity, the “Administrative Agent”), CALYON NEW
YORK BRANCH, as syndication agent (in such capacity, the “Syndication Agent”),
and REGIONS BANK (successor by merger to AmSouth Bank), as documentation agent
(in such capacity, the “Documentation Agent”).
 
W I T N E S S E T H :
 
WHEREAS, Borrower, the Lenders, the Syndication Agent, the Administrative Agent
and the Documentation Agent are parties to the Credit Agreement; and
 
WHEREAS, Borrower has requested to increase the Borrowing Base from $200,000,000
to $225,000,000 in accordance with Section 2.8 of the Credit Agreement, and the
Lenders and the Administrative Agent are agreeable to such request upon the
terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:
 
1.  Defined Terms. Unless otherwise defined herein, capitalized terms used
herein which are defined in the Credit Agreement are used herein as therein
defined.
 
2.  Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
 
(a)  Definition of “Maximum Loan Amount”. The definition of “Maximum Loan
Amount” set forth in Section 1.1 of the Credit Agreement is hereby amended and
restated to provide as follows:
 
“Maximum Loan Amount” means $350,000,000, as such amount may be reduced from
time to time pursuant to Section 2.5.”
 
(b)  Amendment to Schedule 2.1 (Commitments and Percentage Shares). Schedule 2.1
of the Credit Agreement is hereby amended by deleting the Schedule 2.1 attached
to the Credit Agreement and inserting in place thereof the new Schedule 2.1
attached to this Amendment as Annex 1.
 
3.  Redetermination of the Borrowing Base. In accordance with the procedure set
forth in Section 2.8 of the Credit Agreement, the Borrowing Base is increased
from $200,000,000 to $225,000,000, such increase to be effective as of the
Effective Date (as defined below) and to remain in effect until the Borrowing
Base is otherwise redetermined in accordance with the Credit Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------


4.  Conditions to Effectiveness. This Amendment shall become effective as of the
date (the “Effective Date”) on which the following conditions shall have been
satisfied (or waived in accordance with Section 10.1 of the Credit Agreement),
provided that all such conditions shall be satisfied (or waived) by no later
than May 31, 2007:
 
(a)  The Administrative Agent shall have received the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated as of the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:
 
(i)  counterparts of this Amendment executed by the Borrower, the Administrative
Agent and each Lender and acknowledged by each Guarantor;
 
(ii)  Pledged Notes executed by each of the Loan Parties and payable to the
Borrower, each in an aggregate principal amount equal to the Maximum Loan
Amount, pledged to the Administrative Agent for the benefit of the Lenders and
the Issuing Bank, together with transfer powers or instruments executed in blank
for each such certificate, interest or security;
 
(iii)  a Note executed by the Borrower in favor of each Lender, each in an
aggregate principal amount equal to such Lender’s Percentage Share of the
Maximum Loan Amount;
 
(iv)  such certificates of resolutions or other action and other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
to verify the authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents to which such Loan Party is a party;
 
(v)  a certificate signed by a Responsible Officer of the Borrower certifying
that (A) the conditions specified in this Section 4 have been satisfied, (B) no
change, event or circumstance has occurred or exists (individually or in the
aggregate) since December 31, 2006 that has or could be reasonably expected to
have a Material Adverse Effect, (C) no change, event or circumstance has
occurred in the properties described in the latest Engineering Report dated
December 31, 2006 delivered pursuant to Section 6.2(g) of the Credit Agreement
that has or could be reasonably expected to have a Material Adverse Effect,
(D) there shall exist no action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or Governmental
Authority that (x) would reasonably be expected to have a Material Adverse
Effect or (y) restrains, prevents or imposes or can reasonably be expected to
impose materially adverse conditions upon the Credit Agreement, this Amendment
or the transactions contemplated by the Credit Agreement or by this Amendment;
(E) the Borrower and its Subsidiaries shall not have any Indebtedness or Liens
on the Effective Date other than permitted under the Credit Agreement; and
(F) the representations and warranties of the Borrower contained in Section 6 of
this Amendment, Article V of the Credit Agreement, and in any document furnished
at any time under or in connection herewith, are true and correct on and as of
the Effective Date (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date);
 
 
 
 
 
 
2

--------------------------------------------------------------------------------


(vi)  an opinion of counsel to each Loan Party substantially in the form of
delivered in connection with the Second Amendment to the Credit Agreement dated
as of October 31, 2006, and otherwise covering the transactions contemplated by
this Amendment;
 
(vii)  such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Issuing Bank or the Majority Lenders reasonably
may require.
 
(b)  All fees required to be paid on or before the Effective Date pursuant to
any of the Loan Documents, including any fees required to be paid in connection
with issuance of commitment letters by Lenders with respect to the transactions
contemplated under this Amendment, shall have been paid.
 
(c)  Unless waived by the Administrative Agent, the Borrower shall have paid all
costs and expenses payable to the Administrative Agent pursuant to Section 10.4
of the Credit Agreement to the extent invoiced prior to or on the Effective
Date, plus such additional amounts of costs and expenses as shall constitute the
Administrative Agent’s reasonable estimate of the costs and expenses described
in Section 10.4 of the Credit Agreement incurred or to be incurred by it through
the closing proceedings in connection with this Amendment (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Administrative Agent).
 
(d)  There shall exist no pending or threatened litigation, proceedings or
investigations which could reasonably be expected to have a material adverse
effect on the financial condition, operations, assets, business, properties or
prospects of the Borrower or any of its Subsidiaries or the transactions
contemplated hereby.
 
(e)  The representations and warranties of the Borrower contained in Section 6
of this Amendment, Article V of the Credit Agreement, and in any document
furnished at any time under or in connection herewith, shall be true and correct
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
 
(f)  No Default or Event of Default shall exist, or would result from the
transactions contemplated by this Amendment.
 
(g)  All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with this Amendment shall be in form and
substance reasonably satisfactory to the Administrative Agent.
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------


5.  Reference to and Effect on the Loan Documents; Limited Effect. On and after
the date hereof, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provisions of any of the Loan
Documents. Except as expressly amended herein, all of the provisions and
covenants of the Credit Agreement and the other Loan Documents are and shall
continue to remain in full force and effect in accordance with the terms thereof
and are hereby in all respects ratified and confirmed.
 
6.  Representations and Warranties. Each of the Borrower and the other Loan
Parties represents and warrants to the Administrative Agent and Lenders as
follows:
 
(a)  all representations and warranties set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects with the
same effect as though such representations and warranties have been made on and
as of the date hereof, except to the extent that any such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date;
 
(b)  no Default or Event of Default has occurred and is continuing on the date
hereof;
 
(c)  since December 31, 2006, there has been no change, event or occurrence
(individually or in the aggregate) that has had or could reasonably be expected
to have a Material Adverse Effect;
 
(d)  each Loan Party has the power and authority to make, deliver and perform
this Amendment and has taken any and all necessary action to authorize the
execution, delivery and performance of this Amendment and no consent or
authorization of, or filing with, any Person (including, without limitation, any
governmental authority), is required in connection with the execution, delivery
or performance by the Loan Parties, or the validity or enforceability against
the Loan Parties, of this Amendment, other than such consents, authorizations or
filings which have been made or obtained;
 
(e)  this Amendment has been duly executed and delivered by the Loan Parties and
this Amendment constitutes the legal, valid and binding obligation of the Loan
Parties, enforceable against the Borrower in accordance with its terms;
 
(f)  none of Borrower or its Subsidiaries has made or permitted to occur or
exist any Dispositions or Lien on all Properties purported to be included in the
Borrowing Base since the delivery of the evidence of such person’s title to such
properties delivered pursuant to Section 4.1(a)(vii) other than permitted under
the Credit Agreement;
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------


(g)  on the date hereof and after giving effect to the increase in the
Commitment and the other transactions contemplated by this Amendment, each
Security Document has been duly executed and delivered on behalf of such Loan
Party that is a party thereto and is the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with its
terms and secures the obligations and liabilities of the Borrower and the other
Loan Parties to the Lenders pursuant to the Credit Agreement, the Note,
including extensions of credit up to an aggregate principal amount not to exceed
$350,000,000, and the other Loan Documents, as amended by this Amendment;
 
(h)  on the date hereof and after giving effect to the increase in the
Commitment and the other transactions contemplated by this Amendment, each of
the Mortgage and the Subordinate Mortgage complies with all applicable recording
and filing laws of the States of Louisiana and Texas, and creates, under the
laws of the States of Louisiana and Texas, a legally valid perfected mortgage
lien in favor of the Administrative Agent for the benefit of the Lenders, in the
case of the Mortgage, or Bois d’Arc Energy, Inc., in the case of the Subordinate
Mortgage, on all right, title and interest of Bois d’Arc Energy, L.P. in and to
the Mortgaged Property (as defined therein), including all property purported to
be included in the Borrowing Base, to secure the obligations and liabilities of
the Borrower to the Lenders pursuant to the Credit Agreement, the Notes,
including extensions of credit up to an aggregate principal amount not to exceed
$350,000,000, and the other Loan Documents, as amended by this Amendment;
 
(i)  the increases in the Commitments contemplated by this Amendment and any
additional increases in such Commitments that shall be approved subject to and
in accordance with the terms of the Credit Agreement, up to an aggregate
principal amount of $350,000,000 outstanding at any time, are reasonably within
the contemplation of the parties at the time of the execution and delivery of
the Mortgage, the increases in the Pledged Notes contemplated by this Amendment
and any additional increases in such Pledged Notes that shall be approved
subject to and in accordance with the terms of the Credit Agreement, up to an
aggregate principal amount of $350,000,000 outstanding at any time, are
reasonably within the contemplation of the parties at the time of the execution
and delivery of the Subordinate Mortgage;
 
(j)  the Borrower is solvent and the Loan Parties, taken as a whole, are
solvent, in each case, after giving effect to Loans and Letters of Credit, the
transactions contemplated by this Amendment and the payment of all estimated
legal, accounting and other fees related hereto and thereto; and
 
(k)  the Borrower and its Subsidiaries have received all consents and
authorizations required pursuant to any material contractual obligation with any
other Person and have obtained all permits, licenses and other approvals of, and
effected all notices to and filings with, any Governmental Authority, in each
case, necessary to allow each of the Borrower and its Subsidiaries lawfully
(A) to execute, deliver and perform, in all material respects, their respective
obligations under the Loan Documents and the related documents to which each of
them, respectively, is, or shall be, a party and each other agreement or
instrument to be executed and delivered by each of them, respectively, pursuant
thereto or in connection therewith and (B) to create and perfect the Liens on
the Collateral to be owned by each of them in the manner and for the purpose
contemplated by the Loan Documents, and all such matters are in full force and
effect.
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------


7.  Liens and Security Interests. Borrower and each Guarantor, as of the
Effective Date and after giving effect to the amendments contained herein,
hereby ratify and confirm all Liens and security interests granted by Borrower
and each Guarantor to Lenders to secure Borrower’s prompt payment and
performance of all obligations of Borrower arising under the Loan Documents,
including each Note and Guarantee. Borrower hereby agrees that the Pledged Notes
delivered pursuant to Section 4(a)(ii) constitute Collateral (as defined in the
Pledge Agreement executed and delivered by the Borrower) and that Attachment 1
to such Pledge Agreement is hereby amended to include such Pledged Notes.
 
8.  Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts (which may include counterparts
delivered by facsimile transmission) and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Any executed
counterpart delivered by facsimile transmission shall be effective as an
original for all purposes hereof. The execution and delivery of this Amendment
by any Lender shall be binding upon each of its successors and assigns
(including transferees or Participants of its Commitments and Loans in whole or
in part prior to effectiveness hereof) and binding in respect of all of its
Commitments and Loans, including any acquired subsequent to its execution and
delivery hereof and prior to the effectiveness hereof.
 
9.  GOVERNING LAW.
 
(a)  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICT OF LAW; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW).
 
(b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN
HOUSTON, TEXAS OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------


10.  Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
11.  ENTIRE AGREEMENT. The Credit Agreement, as amended by this Agreement,
together with the other Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. THE CREDIT
AGREEMENT, AS AMENDED BY THIS AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.
 

 
BOIS D’ARC ENERGY, INC.
         
By: /s/ ROLAND O. BURNS
 
Name: Roland O. Burns
 
Title: Senior Vice President
 
and Chief Financial Officer






 
THE BANK OF NOVA SCOTIA, as
 
Administrative Agent, Lead Arranger and Lender
         
By: /s/ RICHARD HAWTHORNE
 
Name: Richard Hawthorne
 
Title: Director






 
CAYLON NEW YORK BRANCH, as Syndication
 
Agent and Lender
         
By: /s/ DENNIS PETITO
 
Name: Dennis Petito
 
Title: Managing Director
         
By: /s/ MICHAEL WILLIS
 
Name: Michael Willis
 
Title: Director






 
REGIONS BANK, as
 
Documentation Agent and Lender
         
By: /s/ WA PHILIPP
 
Name: W A Phillip
 
Title: Vice President





--------------------------------------------------------------------------------






 
NATIXIS (formerly known as Natexis Banques
 
Populaires), as Lender
         
By: /s/ DONOVAN C. BROUSSARD
 
Name: Donovan C. Broussard
 
Title: Managing Director
         
By: /s/ LOUIS P. LAVILLE, III
 
Name: Louis P. Laville, III
 
Title: Managing Director






 
UNION BANK OF CALIFORNIA, N.A, as
         
By: /s/ SEAN MURPHY
 
Name: Sean Murphy
 
Title: Vice President






 
BMO CAPITAL MARKETS FINANCING, INC.,
 
Formerly known as (Harris Nesbit Financing, Inc.),
 
as Lender
         
By: /s/ MARY LOU ALLEN
 
Name: Mary Lou Allen
 
Title: Vice President






 
BANK OF AMERICA, N.A, as Lender
         
By: /s/ JEFFREY H. RATHKAMP
 
Name: Jeffrey H. Rathcamp
 
Title: Managing Director





--------------------------------------------------------------------------------








 
COMERICA BANK, as Lender
         
By: /s/ PAUL L. SEFZIK
 
Name: Paul L. Sefzik
 
Title: Vice President





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------



ACKNOWLEDGMENT BY GUARANTORS
 
Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Third Amendment dated as of May 7, 2007 (the
“Amendment”), to that certain Credit Agreement dated as of May 11, 2005, as
heretofore amended, (ii) acknowledges and agrees that its consent is not
required for the effectiveness of the Amendment, (iii) ratifies and acknowledges
its respective Obligations under each Loan Document to which it is a party,
(iv) grants to the Administrative Agent for its benefit and the ratable benefit
of each of the Lenders, a lien and a continuing security interest in the
Collateral (as such term is defined in the respective Security Agreements and
the Pledge Agreements) to secure the Secured Obligations (as defined therein),
and (v) represents and warrants that (a) no Default or Event of Default has
occurred and is continuing, (b) it is in full compliance with all covenants and
agreements pertaining to it in the Loan Documents, (c) it has reviewed a copy of
the Amendment and (d) its Pledged Note delivered pursuant to Section 4(a)(ii) of
the Amendment constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.
 


 

 
BOIS D’ARC OIL & GAS COMPANY LLC,
 
as Guarantor
         
By: /s/ ROLAND O. BURNS
 
Name: Roland O. Burns
 
Title: Senior Vice President
 
and Chief Financial Officer
 
Date: May 7, 2007






 
BOIS D’ARC HOLDINGS, LLC, as Guarantor
         
By: /s/ ROLAND O. BURNS
 
Name: Roland O. Burns
 
Title: Senior Vice President
 
and Chief Financial Officer
 
Date: May 7, 2007






 
BOIS D’ARC OFFSHORE LTD., as Guarantor
         
By: /s/ ROLAND O. BURNS
 
Name: Roland O. Burns
 
Title: Senior Vice President
 
and Chief Financial Officer
 
Date: May 7, 2007

 

--------------------------------------------------------------------------------






 
BOIS D’ARC PROPERTIES, LP, as Guarantor
         
By: /s/ ROLAND O. BURNS
 
Name: Roland O. Burns
 
Title: Senior Vice President
 
and Chief Financial Officer
 
Date: May 7, 2007






 
BOIS D’ARC ENERGY, INC., as Guarantor
         
By: /s/ ROLAND O. BURNS
 
Name: Roland O. Burns
 
Title: Senior Vice President
 
and Chief Financial Officer
 
Date: May 7, 2007



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------



EXHIBIT A
 


 
SCHEDULE 2.1
 


 
COMMITMENTS
 
AND PERCENTAGE SHARES
 


 
Lender
 
Commitment
 
Percentage Share
 
The Bank of Nova Scotia
 
$61,250,000.00
 
17.500000000%
 
Regions Bank
 
$52,500,000.00
 
15.000000000%
 
Calyon New York Branch
 
$52,500,000.00
 
15.000000000%
 
Natixis
 
$43,750,000.00
 
12.500000000%
 
Bank of America, N.A.
 
$35,000,000.00
 
10.000000000%
 
Comerica Bank
 
$35,000,000.00
 
10.000000000%
 
Union Bank of California, N.A.
 
$35,000,000.00
 
10.000000000%
 
BMO Capital Markets Financing, Inc.
 
$35,000,000.00
 
10.000000000%
 
 
 
Total
 
 
 
$350,000,000.00
 
 
 
100.000000000%
 





 

